DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 29 March 2022 has been considered.
Claims 1-18, 21, 22, 24, 25, 27-32, 36-40 and 50-53 have been cancelled.  Claims 19, 20, 23, 26, 33-35, 41-49 and 54-58, has been considered on the merits.
Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 23, 26, 33, 35, 49 and 54-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US Publication No. 2016/0160244 – see the IDS filed 28 June 2021) in view of Thompson 2016 (Biotechnology and Bioengineering, 113(8): 1745-1754, 2016 – see the IDS filed 28 June 2021) and Thompson 2015 (“Engineering a Modular Network of Non-natural Pathways for Aromatic Chemicals & Muconic Acid”, 249th ACS Annual Meeting and Exposition, Denver, CO, Presentation, 2015 – see the IDS filed 28 June 2021).
Nielsen et al. is directed to recombinant microorganisms for producing phenol and derivatives therefrom such as catechol and muconic acid (abstract).  A pathway is described which comprises conversion of chorismate to isochorismate, followed by conversion of isochorismate to salicylate, followed by conversion of salicylate to phenol, which is then converted to catechol, which is then converted to cis,cis-muconate (Figure 1).  The recombinant host cells convert a fermentable carbon source such as monosaccharides, oligosaccharides, polysaccharides, organic acids, glycerol, or one-carbon substrates to phenol or derivative therefrom (paragraph [0029]).  The recombinant host cell can be bacteria, yeast, filamentous fungi or algae, including Escherichia, Salmonella, Bacillus, Acinetobacter, etc. (paragraphs [0044]-[0045]).  The Escherichia may be E. coli NST74 or E. coli NST74 ∆pheA ∆tyrA (paragraphs [0009], [0045]; Figure 3).  The recombinant host cells are generated by introducing one or more genes necessary for converting chorismate to phenol or derivatives therefrom into the recombinant host cell (paragraphs [0004], [0005], [0040]-[0043]).  Genes encoding enzymes for converting phenol to catechol include phenol 2-monooxygenase such as the operon dmpLMNOP from Pseudomonas sp. CF4500, and genes encoding enzymes for converting catechol to cis,cis-muconate such as catA from Pseudomonas reinekei, salD from Pseudomonas reinekei, or catA from Pseudomonas putida (paragraphs [0039] and [0048]).  The various genes encoding enzymes can be combined on multiple plasmids for transforming the recombinant host cells (Example 2).
Nielsen et al. do not describe enzymes for converting 3-dehydroshikimate to protocatechuate, which can then be converted to catechol; or enzymes for converting chorismate to p-hydroxybenzoate, which can then be converted to protocatechuate; or enzymes for converting chorismate to p-hydroxybenzoate, which can then be converted to phenol; or for converting tyrosine to phenol.
Note that Thompson 2016 was published online 04 February 2016 and, therefore, is prior art to the present application.  Thompson 2016 describes various pathways for converting chorismate to phenol (Figure 1).  In one instance, chorismate can be converted to p-hydroxybenzoate by the action of the ubiC gene (chorismate lyase), which can then be converted to phenol by the action of the kpdBCD gene (p-hydroxybenzoate decarboxylase).  In another instance, chorismate can be converted to prephenate by the action of the tyrA gene, which can then be converted to tyrosine by the action of the tyrB gene, which can then be converted to phenol by the action of the tutA gene (tyrosine phenol lyase).  Host cells can be E. coli NST74 or E. coli NST74 ∆pheA (Table 1).
Thompson 2015 describe various pathways for: (1) converting 3-dehydroshikimate to protocatechuate by the aroZ gene (3-dehydroshikimate dehydratase), which can then be converted to catechol by the aroY gene (protocatechuate decarboxylase); (2) or for converting 3-dehydroshikimate to chorismate which can then be: (3) converted to p-hydroxybenzoate by the ubiC gene (chorismate lyase), which can then be converted to protocatechuate by the pobA gene (p-hydroxybenzoate hydroxylase), which can then be converted to catechol by the aroY gene (protocatechuate decarboxylase); or (4) converted to p-hydroxybenzoate by the ubiC gene (chorismate lyase), which can then be converted to phenol by the kpdBCD operon (p-hydroxybenzoate decarboxylase), which can then be converted to catechol by phenol 2-monooxygenase; or (5) converted to tyrosine by the actions of the tyrA and tyrB genes, and then conversion of tyrosine to phenol by the action of the tutA gene (tyrosine phenol lyase).  See page 8.  In each instance, phenol can be converted to catechol by phenol 2-monooxygenase, and catechol can be converted to cis,cis-muconate by the catA gene (1,2-catechol dioxygenase).  As shown by the results on page 11, the enzymes of different pathways can be combined to provide for the production of phenol.
It would have been obvious to one of ordinary skill in the art to have combined any of the pathways described by Thompson 2016 or Thompson 2015 in the recombinant host cells of Nielsen et al. because the Thompson pathways would merely provide alternate pathways for providing phenol or its derivatives, catechol and/or cis,cis-muconate.  Thompson 2015 also provides alternate pathways for producing catechol without going through phenol.  In regard to Claim 19 and its dependent claims, Thompson 2015 teach that more than one pathway for producing phenol can be beneficially combined and, therefore, the enzymes of different pathway recited by Claim 19 for producing catechol would likewise be expected to be beneficially combined.

Claims 19, 23, 26, 33-35, 49 and 54-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US Publication No. 2016/0160244 – see the IDS filed 28 June 2021) in view of Thompson 2016 (Biotechnology and Bioengineering, 113(8): 1745-1754, 2016 – see the IDS filed 28 June 2021), Thompson 2015 (“Engineering a Modular Network of Non-natural Pathways for Aromatic Chemicals & Muconic Acid”, 249th ACS Annual Meeting and Exposition, Denver, CO, Presentation, 2015 – see the IDS filed 28 June 2021) and Geneseq Accession No. BAL59654 (published 25 April 2013).
Nielsen et al., Thompson 2016 and Thompson 2015 have been discussed above.  None of those references describes a 1,2-catechol dioxygenase having the amino acid sequence of SEQ ID NO: 5.
Geneseq Accession No. BAL59654 describes a 1,2-catechol dioxygenase gene from Pseudomonas putida which corresponds to the catA1 gene and has 100% sequence identity with SEQ ID NO: 5 of the present application.
It would have been obvious to one of ordinary skill in the art to have substituted the Geneseq gene in the recombinant host cell of Nielsen/Thompson 2016/Thompson 2015 because it would be the simple substitution of one known element for another to obtain predictable results.

Claims 19, 20, 23, 26, 33, 35, 49 and 54-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US Publication No. 2016/0160244 – see the IDS filed 28 June 2021) in view of Thompson 2016 (Biotechnology and Bioengineering, 113(8): 1745-1754, 2016 – see the IDS filed 28 June 2021), Thompson 2015 (“Engineering a Modular Network of Non-natural Pathways for Aromatic Chemicals & Muconic Acid”, 249th ACS Annual Meeting and Exposition, Denver, CO, Presentation, 2015 – see the IDS filed 28 June 2021), Geneseq Accession No. AEJ18922 (published 05 October 2006), Geneseq Accession No. AWL40388 (published 23 July 2009), Geneseq Accession No. AZY49236 (published 27 September 2012) and Geneseq Accession No. BCM56463 (published 21 April 2016).
Nielsen et al., Thompson 2016 and Thompson 2015 have been discussed above.  None of those references describes a 3-dehydroshikimate dehydratase gene having at least 70% sequence identity to SEQ ID NO: 11, a protocatechuate decarboxylase gene having SEQ ID NO: 10, a chorismate lyase gene having SEQ ID NO: 7, or a p-hydroxybenzoate hydroxylase gene having SEQ ID NO: 9.
Geneseq Accession No. BCM56463 describes a 3-dehydroshikimate dehydratase gene from Corynebacterium glutamicum which corresponds to the qusB gene and has 98% sequence identity with SEQ ID NO: 11 of the present application.
Geneseq Accession No. AZY49236 describes a protocatechuate decarboxylase gene from Klebsiella pneumoniae which corresponds to the aroY gene and has 100% sequence identity with SEQ ID NO: 10 of the present application.
Geneseq Accession No. AEJ18922 describes a chorismate lyase gene from Escherichia coli which corresponds to the ubiC gene and has 100% sequence identity with SEQ ID NO: 7 of the present application.
Geneseq Accession No. AWL40388 describes a p-hydroxybenzoate hydroxylase gene from Pseudomonas aeruginosa which corresponds to the pobA gene and has 100% sequence identity with SEQ ID NO: 9 of the present application.
It would have been obvious to one of ordinary skill in the art to have substituted the Geneseq genes for the corresponding genes in the recombinant host cell of Nielsen/Thompson 2016/Thompson 2015 because it would be the simple substitution of known elements for other known elements to obtain predictable results.

Response to Arguments
On page 10 of the response, Applicant has argued that the 103 rejections are inappropriate because:
“Applicant disagrees with the Examiner's characterization of Thompson 2015 because the results shown on page 11 relate to the yield of two recombinant host cells, each harboring a different individual pathway, and does not relate to the yield from a recombinant host cell harboring combined pathway genes. Specifically, in the bar graph data presented on page 11, for each time point, the two columns at the left-side report p-hydroxybenzoate and phenol yield from a recombinant host cell harboring an individual biosynthesis pathway having enzymes encoded by the ubiC and kpdBCD genes. In contrast, the two columns at the right-side report salicylate and phenol yield from a recombinant host cell harboring an individual biosynthesis pathway having enzymes encoded by the entC, pchB and SDC genes.”

The argument is not convincing because page 6 of Thompson 2015 clearly indicates that all of the pathways for producing phenol, catechol and cis,cis-muconate which are recited by the claims can be expected to work together.  If individual pathways function, as Applicant indicates is shown on page 11 of Thompson 2015, one would reasonably expect that the combined pathways function together as is clearly suggested on page 6 of Thompson 2015.
On page 11 of the response, Applicant has argued that the 103 rejections are inappropriate because:
Applicant notes that Example 1 describes the evaluation of the metabolic funneling approach MAF, which co-expresses pathways MAl and MA5 in the same host cell (see, specification page 76, lines 10-30, and Table 4). When compared to strains expressing the single, parent pathways (i.e., MA1 or MA5 alone), the combined 'funneling' strategy of MAF resulted in MA titer improvements of 29 and 150%, respectively, and 29 and 132% in terms of achievable yields. It is respectfully submitted that such an improvement over the single, parent pathways is not suggested by the cited documents and would have been unexpected to one skilled in the art.

The argument is not convincing because any showing of unexpected results to overcome a prima facie case of obviousness must be commensurate in scope with the claims.  Here, Applicant has not demonstrated unexpected results with a representative range of recombinant host cells, biochemical products, or combinations of pathways recited by part i) of Claim 19 and genes recited by part ii) of Claim 19.

Claims 19, 23, 26, 33, 35, 41-49 and 54-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US Publication No. 2016/0160244 – see the IDS filed 28 June 2021) in view of Thompson 2016 (Biotechnology and Bioengineering, 113(8): 1745-1754, 2016 – see the IDS filed 28 June 2021), Thompson 2015 (“Engineering a Modular Network of Non-natural Pathways for Aromatic Chemicals & Muconic Acid”, 249th ACS Annual Meeting and Exposition, Denver, CO, Presentation, 2015 – see the IDS filed 28 June 2021), Noda et al. (US Publication No. 2018/0237813) and Lynch et al. (US Publication No. 2018/0312887).
Nielsen et al., Thompson 2016 and Thompson 2015 have been discussed above.  None of those references describes a recombinant host cell which is E. coli NST74 ∆pheA ∆pykA ∆pykF ∆crr, although both Nielsen et al. and Thompson 2015 describe recombinant host cells which are E. coli NST74 ∆pheA.
Noda et al. describe methods for producing aromatic compounds such as salicylic acid and derivatives thereof (abstract).  The aromatic compounds are produced via a chorismate intermediate (Figure 1).  Production of the aromatic compounds can be increased in recombinant host cells which have deletion of the pheA and tyrA genes, as well as the pykA and pykF genes and one or more genes of the phosphotransferase system (PTS) (paragraphs [0017], [0048]; and Figure 1).
Lynch et al. describe genetically engineered microorganisms (abstract). The microorganisms can have deletion of genes of the PTS system, including the crr gene (paragraph [0318]).
It would have been obvious to one of ordinary skill in the art to have deleted the pykA, pykF and crr genes from the recombinant E. coli NST74 ∆pheA host cells of Nielsen/Thompson because Noda et al. teach that deletion of the pykA and pykF genes and one or more genes of the phosphotransferase system (PTS) is beneficial at increasing the production of an aromatic compound derived from chorismate and Lynch et al. teach that the crr is one of the genes of the PTS system.

Response to Arguments
At page 12 of the response, Applicant has argued that the 103 rejections are inappropriate over amended Claims 41-48 and new Claim 58 “at least because the cited documents, either singly or in combination, do not disclose a method wherein the recombinant host cell is E. coli NST74 ∆pheA ∆pykA ∆pykF ∆crr.”  The argument is not convincing because, as discussed above, the combined teachings of Nielsen et al., Thompson 2016, Thompson 2015, Noda et al. and Lynch et al. describe these claim elements.
Applicant has also argued on page 12 of the response that the 103 rejections are inappropriate because of the presentation of unexpected results with respect to the production of muconic acid.  The argument is not convincing because any showing of unexpected results to overcome a prima facie case of obviousness must be commensurate in scope with the claims.  Here, Applicant has not demonstrated unexpected results with a representative range of recombinant host cells, biochemical products, or combinations of pathways recited by part i) of Claim 19 and genes recited by part ii) of Claim 19; biochemical products and combinations of pathways encompassed by Claim 58; or combinations of genes recited by Claims 41 and 45.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652